



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Guled, 2014 ONCA 716

DATE: 20141020

DOCKET: C57405

Simmons, Rouleau and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hashi Jama Guled

Appellant

H. Michael Rosenberg, for the appellant

Kevin Rawluk, for the respondent

Heard: October 16, 2014

On appeal from the decision of the Summary Convictions
    Appeal Court dated June 3, 2013 by Justice Ian A. MacDonnell of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on January
    13, 2012 by Justice John Ritchie of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Leave to appeal is denied.  No question of law of general
    importance has been raised.  Moreover, the appellant has failed to demonstrate
    clear legal error in the summary conviction appeal court judges reasons.  The
    summary conviction appeal court judge considered the arguments raised and found
    them to be without merit.  We agree.


